DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10-14, 20, 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 6 & 20, it is not understood as to how this kit comprises one or more cheek (buccal) swabs is intended to be implement or how its intended function is related to claims 4 & 18 from which they depend, thereby rendering the claim as indefinite.
With regards to claim 10, it is not understood as to how this responsive to determining that the meter value is below a minimum threshold value for a given reserve as the DESCRIPTION OF THE INVENTION does not provide or suggest as to what this is referring to; replenishing the given reserve with additional genetic material extracted from a biological sample from the individual associated with the reserve, as the DESCRIPTION OF THE INVENTION does not provide or suggest as to what this is referring to, thereby rendering the claim as indefinite. Claim 11 is depended therefrom claim 10.
With regards to claims 12 & 23, it is not understood as to how initially: for each of a plurality of individuals, receiving, by the processor, an initial value reflecting an amount of genetic material initially present in the reserve of genetic material associated with the individual; and storing, by the processor, the received initial value as the meter value, as ¶0027 disclose the same language as claimed there is not further disclosure or suggestion as to what is being claimed to here, thereby rendering the claim as indefinite. Claim 13 is depended therefrom claim 12.
With regards to claims 14 & 25, it is not understood as to how for each of the one or more withdrawals: receiving, by the processor, a usage value that reflects the amount of genetic material removed in the withdrawal; and updating, by the processor, the meter value for the corresponding reserve using the usage value is performed as the claimed limitation are described as such in the summary as claimed there is no disclosure or suggestion as to how this limitation is to be perform or its intended use and thus rendering the claim as indefinite.
With regards to claim 24, it is not understood as to how initial value is based on an amount of genetic material extracted from a corresponding biological sample from the individual associated with the reserve and deposited in the reserve, as the DESCRIPTION OF THE INVENTION does not provide or suggest as to what this is referring to, thereby rendering the claim as indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, & 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al. [PG. Pub. No.: US 2018/0173842 A1].
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With regards to claim 1, Smith ‘3842 discloses a method of monitoring amounts of genetic material stored in a reserve of genetic material extracted from biological samples of individuals (ABSTRACT), the method comprising: for each of a plurality of individuals whose genetic material is contained in a bank (, storing (storage, 0007), by a processor of a computing device (processor, 0015), a meter value (a computed device for determining the value of the specific gene, 0015) that reflects an amount of the genetic material stored in a reserve of each individual's genetic material (one or more SNP objects, each SNP object corresponding to a specific SNP occurring in or nearby (e.g. in a promotor region that influences transcription of the specific gene, e.g. occurring within 5 kb upstream or downstream of the specific gene, e.g. occurring within 100 kb upstream or downstream of the specific gene, e.g. occurring within 500 kb upstream or downstream of the specific gene, e.g. occurring within 1 Mb upstream or downstream of the specific gene) the specific gene with which the gene object is associated, and each SNP object comprising: (i) a SNP reference (e.g. a number or code that identifies the specific SNP corresponding with the SNP object), 0015); and for each of one or more withdrawals or deposits of genetic material from/into the bank (data structure, 0025), updating (updating by the processor, 0025), by the processor (0025), the meter value of corresponding reserve(s) of genetic material to reflect an amount of genetic material remaining in the corresponding reserve(s) (receiving, by a processor of a computing device, genotyping data collected from a plurality of biological samples, each biological sample having been taken from a particular individual of the plurality of individuals, wherein the genotyping data comprises, for each biological sample, one or more genotyping measurements of one or more SNPs, each SNP associated with one or more genes (e.g. each SNP occurring within one of the one or more genes or occurring nearby one or more genes (e.g. within a promotor region that influences transcription of one or more genes, e.g. within 5 kb upstream or downstream of one or more genes, e.g. within 100 kb upstream or downstream of one or more genes, e.g. occurring within 500 kb upstream or downstream of one or more genes, e.g. within 1 Mb upstream or downstream of one or more genes)), 0032). 
With regards to claim 2, Smith ‘3842 discloses determining, by the processor, for each of a plurality of reserves in the bank, whether the meter value is below a minimum threshold of an amount of genetic material to be maintained in the reserve of an individual; and responsive to determining that the meter value is below a minimum threshold value for a given reserve, triggering, by the processor, a notification (instructions cause the processor to: (e) present a graphical user interface element for creation of a category corresponding to a health-related phenotype (e.g. skin uv sensitivity, e.g. endurance, e.g. metabolism, e.g. joint health, e.g. muscle strength, e.g. food sensitivity, e.g. vitamin levels, e.g. intelligence) associated with a predefined group of one or more related SNPs each of which is associated with the health-related phenotype, wherein the category is a data structure comprising one or more SNP objects; (f) receive, via the graphical user interface element for creation of a category, a selection of one or more SNP objects; (g) associate the one or more selected SNP objects with the category; and (h) store the category for further retrieval and/or updating by the processor via the GUI, 0050). 
With regards to claim 3, Smith ‘3842 discloses wherein the triggering of the notification comprises issuing an alert of low reserve amount (instructions to user of stored selection of the data structure from retrieval and or updating, 0050).
With regards to claim s 15–19, the “system” is met by the Method as disclose by Smith ‘3842 as cited above in claims 1-3).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Celgene [PG. Pub. No.: US 2015/019358].
With regards to claims 1 & 15, Celgene discloses a method of monitoring amounts of genetic material stored in a reserve of genetic material extracted from biological samples of individuals (a central processing unit, a network interface card for communicating with a remote computer, and a memory, coupled to the central processing unit. The memory stores a stem cell database comprising information about a plurality of stem cell units and a stem cell tracking module. The stem cell tracking module includes a data entry routine that comprises, (iii) and (iii) instructions for updating the stem cell tracking module with the characterization of a stem cell unit from the donor, ¶0030), the method comprising: for each of a plurality of individuals whose genetic material ((i) instructions for receiving a collection identifier number from the remote computer such that the collection identifier number is uniquely associated with a donor, (ii) instructions for receiving a characterization of a stem cell unit from the donor such that the characterization includes a characterization of stem cells from at least two different origins of the donor, ¶0030) is contained in a bank, storing, by a processor of a computing device, a meter value that reflects an amount of the genetic material stored in a reserve of each individual's genetic material (one or more stem cell transplant units in the at least two stem cell transplant units are allocated to the private donor or the family member of the private donor. Remaining stem cell transplant units in the stem cell unit are then reserved for future use by the private donor or the family of the private donor, ¶0020); and for each of one or more withdrawals or deposits of genetic material from/into the bank, updating, by the processor, the meter value of corresponding reserve(s) of genetic material to reflect an amount of genetic material remaining in the corresponding reserve(s), (the customer relationship management database includes a respective data entry for each donor in the plurality of donors. Each such respective data entry comprises a name of the donor, donor contact information, the collection identifier number associated with the donor, a cord blood cell count, and a placenta blood cell count. In sonic embodiments, the stem cell database comprises a respective data entry for each donor in the plurality of donors, where each respective data entry comprises the collection identifier number associated with the donor, a characterization of stem cells from a first origin of the donor, and a characterization of stem cells from a second origin of the donor, ¶0026, instructions for receiving a characterization of a stem cell unit from the donor such that the characterization includes a characterization of stem cells from at least two different origins of the donor, ¶0030,  One or more respective data records in the plurality of data records comprises (i) a collection identifier number that uniquely corresponds to a stem cell donation, (ii) a cord blood cell count associated with the stem cell donation, and (iii) a placenta blood cell count associated with the stem cell donation, ¶0032, Each donation record 54 (FIG. 1) includes a unique collection identifier number 58 (FIG. 1) that corresponds to the collection identifier number 258 (FIG. 2) assigned to a donor by CRM application 244 (FIG. 2), ¶0101).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, 16 & 17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Celgene [PG. Pub. No.: US 2015/019358] in view of Marom [PG. Pub. No.: US 2014/0304012A1].
With regards to claim 2 & 16, Celgene teaches the claimed invention as cited above in claim 1, however is silent on determining, by the processor, for each of a plurality of reserves in the bank, whether the meter value is below a minimum threshold of an amount of genetic material to be maintained in the reserve of an individual; and responsive to determining that the meter value is below a minimum threshold value for a given reserve, triggering, by the processor, a notification.
Marom teaches of by the processor (computer program, claim 51), for each of a plurality of reserves in the bank, whether the meter value is below a minimum threshold of an amount of genetic material to be maintained in the reserve of an individual (stem cells collected from a group of individuals (typically relatives that belong to one family) form a family collection of cells which are available for use among the group. In some embodiments, at least a portion of each deposited sample is allocated for public use, outside the family, ¶0038); and responsive to determining that the meter value is below a minimum threshold value for a given reserve, triggering, by the processor, a notification (information received may relate to the specific stem cells the applicant wishes to deposit: their type, origin, quantity, ¶0105, a second program instruction for determining terms and conditions of an insurance policy, wherein the individual gives consent to allocate at least some of the stem cells deposited by said individual for public use, and in return is entitled to receive viable stem cells deposited by another individual, Claim 51).
At the time of filing, it would have been obvious to one ordinary skilled in the art to modify Celgene with the processor of each reserves in the bank with the minimum threshold of an amount based upon Marom teachings. When modifying Celgene on would have readily conclude to provide system to alert donors to replenish the bank by donating more cells when the amount is below a minimum threshold that constitutes a therapeutically effective amount, in order to ensure maintenance of the therapeutically effective amount for a given individual, ¶0050).
With regards to claims 3 & 17, Marom teaches wherein the triggering of the notification comprises issuing an alert of low reserve amount (¶0050).  
Claim 4, 5, 18 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Celgene [PG. Pub. No.: US 2015/019358] in view of Marom [PG. Pub. No.: US 2014/0304012A1] as applied to claims 2, 3, 16 & 17 above, and further in view of Polettini et al. [PG. Pub. No.: US 2011/0017733 A1].
With regards to claims 4, 5, 18 & 19, Celgene in view of Marom discloses the claimed invent as cited above in claims 2, 3, 16 & 17 above, however is silent on   triggering the notification comprises automatically issuing, by the processor, a request to supply the individual associated with the reserve with a kit for providing a replenishment biological sample.
Polettini teaches a kit for collecting blood, preferably peripheral blood, for the production of pluripotent stem cells according to the method described above, comprises a first container able to contain the blood taken, such as a test tube, containing an anticoagulant and the substance MCSF. Typically, the first container is made of glass. The present kit it is possible to collect the blood, preferably peripheral blood, to start rapidly the growth and production of stem cells by means of the method described above and therefore make the production thereof more rapid (¶0036-0037).
At the time of filing, it would have been obvious to one ordinary skilled in the art to modify Celgene in view of Marom with to have the alert trigger issuance of kits for stem cell sample collection as taught by Polettini. When modifying Celgene in view of Marom one would have readily concluded to provide an alert in order to facilitate donation of another sample for stem cells to replenish the reserve to therapeutically effective amounts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852